ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
LAE-NDW JV, LLC                                 ) ASBCA No. 63229
                                                )
Under Contract No. N40080-11-D-0475             )

APPEARANCE FOR THE APPELLANT:                      Meghan F. Leemon, Esq.
                                                    PilieroMazza PLLC
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Kyle W. Krombach, Esq.
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: September 21, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63229, Appeal of LAE-NDW JV,
LLC, rendered in conformance with the Board’s Charter.

       Dated: September 21, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals